DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 03/01/2021 has been entered. Claims 1-3, 6, 8-13, 18, 20, 23, 25, and 71-73 are currently under examination and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending application 15/680590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 03/01/2021, which amended claim 1 to recite that the concentration of the polymer in the outer shell is higher than the concentration of the polymer in the interior core and that the live cells and microspheres do not protrude from the outer shell of the microcapsule. Applicant’s argument that the 

Claim Interpretation
	Claims 23 and 25 recite limitations of the microcapsule of claim 1 in product-by-process format. A product-by-process limitation is limited only by the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. As such, any prior art that reads on a microcapsule with the structure that would be produced by the steps recited in claims 23 and 25 will be interpreted to read on the claims, regardless of whether the specific steps of claims 23 and 25 are recited in the prior art. The Examiner notes that the product-by-process limitations of claims 23 and 25 are recited broadly using open-ended “comprising” language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-13, 18, 20, and 71-73 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over international patent application WO 2008/063465 filed by Weir et al., published 05/29/2008 (cited on the IDS filed 01/26/2018), in view of US patent 5578314 granted to Cochrum et al., issued 11/26/1996, Qi et al., Colloids and Surfaces B: Biointerfaces 112: 492-498 (2013) (cited on the IDS filed 01/26/2018), and Padmasekar et al., Endocrinology 154: 1424-1433 (2013) (cited on the IDS filed 01/26/2018).

Weir teaches pancreatic islet cells encapsulated in a biocompatible polymer matrix (see entire document, including page 1, paragraph 0004). The polymer can be 

However, Weir does not explicitly teach that the cells are porcine pancreatic islet cells encapsulated in alginate. Weir also does not teach that the GLP-1 agonist exenatide or that it is present within a PLGA microsphere as claimed. Weir also does 

Cochrum teaches coating tissues, cells, and cell lines with multiple layers of alginate (see entire document, including column 1, lines 18-21). Using multiple layers of alginate produces coatings with a permeability level that allows the diffusion of nutrients to the core of the capsule and the removal of waste products from the core. The coatings have a long functional life. The formation of the outer layer prevents the exposure of the biological tissue core and isolates the biological tissue from the host immune system (column 7, lines 40-60). In specific embodiments, islet cells are suspended in 0.9% alginate and formed into beads (column 20, lines 32-48). The single coated islets were then added to a 4% alginate solution, which was gelled in a calcium chloride solution (column 20, line 64, to column 21, line 11; cf. claim 1 [“…an outer shell comprising a first polymer; an interior core comprising: at least one live cell; a second polymer…wherein the concentration of the first polymer in the outer shell is higher than the concentration of the second polymer in the interior core; and wherein the at least one live cell…[is] completely contained within the interior core such that they do not protrude from the outer shell”]).

Qi teaches that exenatide, a synthetic variant of exendin-4, is a peptide therapeutic for diabetes mellitus with multiple glucose regulatory effects but that has a short half-life in circulation (see entire document, including page 492, left column, paragraph 1, to right column, paragraph 1). Using a microsphere as a long-effective in vitro (page 495, right column, paragraph 5; cf. claims 7 and 20).
Qi also teaches that small particles with a high specific surface area result in high initial burst or fast in vitro release, which is not appropriate for long-term release. Accordingly, it is necessary and important to prepare large, uniform-sized microspheres (page 493, left column, paragraph 2; cf. claims 71-73 and lines 11-12 of claim 1).

Padmasekar teaches that exendin-4 rescues islet cells from the oxidative stress caused by hypoxia and improves the outcome of islet transplantation (see entire document, including page 1424, abstract).

in vitro. One of ordinary skill in the art would have a reasonable expectation that encapsulating exenatide in the microsphere of Qi and then encapsulating the exenatide microspheres in alginate along with the porcine islets suggested by Weir would successfully result in reduced oxidative stress of the islets and the protection of the islets against hypoxic conditions (cf. claims 1, 32, 34, and 64; see the Examiner’s interpretation of claims 1, 32, 34 above under Claim Interpretation and under Claim Rejections – 35 USC 112). 

While Qi teaches the amount of exenatide loaded into the microspheres, it is unclear whether the 30 mg amount taught by Qi would convert to the 5-10% (w/v) range recited in instant claims 11 and 18. However, even if the amount taught by Qi would not fall within the claimed range, the claimed concentration would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary 
Qi does not teach the coefficient of variation of the diameter of the microspheres as recited in instant claims 1 and 71-73. However, as discussed above, Qi does teach the importance of having microspheres of uniform size with a small specific surface area for the long-term release of exenatide. As such, it is highly likely that at least two of the microspheres (i.e., a plurality of intracapsular microspheres as required by instant claim 1) would have a coefficient of variation in terms of diameter that would meet the requirements of instant claims 1 and 71-73. The instant claims as currently drafted using open-ended “comprising” language do not require that every intracapsular microsphere be within a certain diameter but, rather, only require that the microcapsule contain a plurality (i.e., two) of intracapsular microspheres with diameters that have the claimed coefficients of variation. Even if, arguendo, the claims were amended to recite that all of the intracapsular microspheres within the microcapsule must have the claimed coefficients of variation with respect to diameter as recited in instant claims 1 and 71-73, the Examiner notes that the teachings of Qi regarding the importance of size uniformity and smaller surface area for allowing the long-term release of exenatide would provide sufficient motivation for one of ordinary skill in the art to ensure that the microspheres are all sufficiently large and similar in size.


Claims 1-3, 6, 8-13, 18, 20, 23, 25, and 71-73 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over international patent application WO 2008/063465 filed by Weir et al., published 05/29/2008 (cited on the IDS filed 01/26/2018), in view of US patent 5578314 granted to Cochrum et al., issued 11/26/1996, Qi et al., Colloids and Surfaces B: Biointerfaces 112: 492-498 (2013) (cited on the IDS filed 01/26/2018), Padmasekar et al., Endocrinology 154: 1424-1433 (2013) (cited on the IDS filed 01/26/2018), and Whelehan et al., J. Microencapsulation 28(8): 669-688 (2011).

As discussed above, claims 1-3, 6, 8-13, 18, 20, and 71-73 are rendered obvious by Weir in view of Cochrum, Qi, and Padmasekar. In addition, Weir teaches that the diameter of the composition comprising pancreatic islet cells encapsulated by alginate is 350-3000 µm (page 3, paragraph 0019; cf. claim 23). The alginate solution used to encapsulate the islets has a concentration of 1.5% (w/v) (page 21, paragraph 00116; cf. claim 25). The encapsulated islets contain cells at around 2.5×106 cells/mL (page 23, paragraph 00121). The islets are encapsulated by extruding the alginate-cell suspension through an electrostatic droplet generator (page 21, paragraph 00116).



Whelehan teaches that vibrating nozzle technology is a simplistic approach to manufacturing homogeneous alginate-based microcapsules with desired characteristics for biotechnological and medical processes (see entire document, including page 669, abstract; page 673, right column).

As discussed above, claims 23 and 25 recite product-by-process limitations that limit the claims only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. The concentrations recited in claim 25, thusly, are required limitations because they limit the structure (i.e., the amounts of various components present) of the claimed microcapsule. In contrast, the statement “an alginate solution which has been filtered through a membrane” would not provide a structural limitation of the claim, as there is no limitation of what the pore size of the membrane would be or when the alginate solution is filtered. Any alginate solution could have been filtered through a membrane, such as a membrane with a very large pore size, which would result in no change in the structure of the alginate solution. Such an alginate solution could then be mixed with any other desired components, including components that would, theoretically, have been filtered out by the membrane.
Regarding the claimed product-by-process step of producing the microcapsules by spraying the alginate/cell/microsphere suspension through a vibrational nozzle as In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
However, even if the microcapsules produced by the vibrating nozzle technique would be structurally distinct from those produced by the electrostatic droplet generator of Weir, it would have been obvious to one of ordinary skill in the art to generate the alginate microcapsules rendered obvious by Weir, Cochrum, Qi, and Padmasekar using a vibrating nozzle technique because Whelehan teaches that the vibrating nozzle technique is one of the most widely used methods for the production of microspheres and microcapsules (page 673, right column, paragraph 2). As such, one of ordinary skill in the art could have substituted the known vibrating nozzle technique of Whelehan for the electrostatic droplet generation of Weir, and the results of the substitution would have yielded predictable results.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of cells and microspheres in the microcapsules because the amount of cells in the microcapsule is an art-recognized, result-effective variable known to affect how much insulin the microcapsule can produce, which would have been optimized in the pharmaceutical art to provide the desired level of insulin. Similarly, the amount of exenatide-extruding microspheres in the microcapsule is an art-recognized, result-effective variable known to affect the amount of exenatide to which the islet cells are exposed, which would affect the level to which the cells are protected against hypoxic conditions, which would have been optimized in the art to provide the desired level of protection.
Therefore, claims 1-3, 6, 8-13, 18, 20, 23, 25, and 71-73 are rendered obvious by Weir in view of Cochrum, Qi, Padmasekar, and Whelehan and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejections of the claims under 35 U.S.C. 103 as being unpatentable over Weir in view of Qi and Padmasekar. In support of their arguments, Applicant submitted the Declaration of Kyekyoon Kim and Hyungsoo Choi, filed 03/01/2021. While the previous rejections have been withdrawn, as discussed above, the Examiner will respond to certain arguments set forth in the Declaration of 03/01/2021 for the sake of completeness. 

Declarant states that, when the outer shell has a higher concentration of polymer than the inner core, the outer shell has a higher viscosity than the inner core 

Declarant states that, when the outer shell has a higher concentration of polymer than the inner core, the cells and microcapsules do not protrude through the outer shell, which is believed to be at least partially a result of the higher viscosity of the outer shell. Declarant states that avoiding protrusion of the microcapsule contents through the outer shell is highly desired to prevent or delay the immune response from the patient who has received the microcapsule. Declarant states that, thus, it is believed that the claimed higher concentration of polymer in the outer shell is at least partially responsible for the observed enhanced performance of the instantly claimed microcapsules (Declaration of 03/01/2021, page 3, paragraphs 8-10). The Examiner notes that this effect would be obvious to one of ordinary skill in the art in light of the teachings of Cochrum as discussed above, who teaches that adding an outer alginate layer to alginate-encapsulated cell beads protects the cells from the immune response.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/11/2021